Warner, Chief Justice.
The defendant was indicted for the crime of murder, and found guilty by the jury. A motion was made for a new trial, which was overruled by the Court, and the defendant excepted. There was no error in the charge of the Court in relation to the insanity of the defendant, according to the repeated rulings of this Court. In our judgment, the weight of the evidence contained in the record was in favor of the sanity of the defendant.
Although there may have been error in the charge of the Court as to the assault of the deceased upon the defendant (there being no evidence of any such assault), still, that error would not be sufficient to set aside the verdict in view of the facts of the case. The theory of the defendant’s counsel is, that the defendant was jealous of his wife, and, knowing that Kitchens was in the house of his father-in-law where his wife was staying, intended to shoot him, and by mistake, shot his son, and was therefore guilty of manslaughter only; that he acted from a sudden impulse of passion, arising from jealousy of his wife. There is no evidence of any improper intimacy between Kitchens and the defendant’s wife at any time, which would authorize the defendant to be jealous of him. The family were all sleeping on the floor in the only room of the house (being poor people), when the defendant, about day-light, pointed his gun through the window and shot his son, who was covered with a quilt. It is true Kitchens was there also, sleeping on the floor with the rest of the *195family of Burgess, six or eight feet from defendant’s wife — her father, mother and son being in the same room. After reviewing the evidence in this case, and the charge of the Court to the jury, our judgment is, that there is no error in the record which will authorize this Court to interfere and set aside their verdict.
Let the judgment of the Court below be affirmed.